DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 07-20-2020 has been entered.
Claims 1-18 are pending.
The following claims require status identifiers for compliance with 37 CFR 1.121:
Claims 1 and 4-10: “(Currently Amended)”; and
Claims 2, 3, and 11: “(Original)”.
The applicant is advised to include proper status identifiers for all claims to avoid a future Notice of Non-Compliance (37 CFR 1.121).
Claim Objections
Claims 1-10 and 12-18 are objected to because of the following informalities:
Claim 1, line 1, delete “at least the following elements”;
Claim 1, line 4, change “another” to --the other--;
Claim 1, line 15, change “two” to --first and second--;
Claim 1, line 17, delete “said hinge also comprising”;
Claims 2-7 and 12-15 line 1, change “A” to --The--;
Claim 4, line 4, change both recitations of “a” to --said--;
Claim 8, line 1, change second recitation of “a” to --said--;
Claim 9 line 1, change second recitation of “a” to --said--;
Claim 10, line 1, after “one” insert --said--;
Claim 12, line 3, change second recitation of “a” to --said--;
Claim 12, line 4, change of “a” to --said--;
Claim 16, line 1, change second recitation of “a” to --said--;
Claim 17, line 1, change second recitation of “a” to --said--; and
Claim 18, line 1, after “one” insert --said--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2, “said bracket” lacks antecedent basis.
In claim 15, line 2, “said bracket” lacks antecedent basis.
Allowable Subject Matter
Claims 1-6, 8-14, 17, and 18 are allowed.
Claims 7, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677